J-S64008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
              v.                               :
                                               :
                                               :
OMAR WRIGHT                                    :
                                               :
                     Appellant                 :    No. 3646 EDA 2015

             Appeal from the Judgment of Sentence June 12, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0011468-2012



BEFORE: STABILE, SOLANO, JJ., STEVENS*, P.J.E.

CONCURRING AND DISSENTING STATEMENT BY STEVENS, P.J.E.:

FILED DECEMBER 05, 2016

      While I agree with the Majority’s ultimate decision to affirm Appellant’s

judgment of sentence, I disagree with its proclamation that this Court’s

application of our Supreme Court’s holding in Commonwealth v. Lesko,

467 A.2d 307     (Pa.   1983)   in   our       subsequently   published   opinion,

Commonwealth v. Prendes, 97 A.3d 337 (Pa.Super. 2014), is no longer

binding authority.     Our decision in the instant case is set forth in an

unpublished memorandum. As such, it is not of precedential value, for non-

precedential decisions cannot overrule existing case law. See Superior Court

I.O.P. 65.37 (unpublished memorandum decision shall not be relied upon or

cited by Court or party). See also State Farm Mut. Auto. Ins. Co. v.

Foster, 585 Pa. 529, 535 n. 2, 889 A.2d 78, 81 n. 2 (2005).


* Former Justice specially assigned to the Superior Court.
J-S64008-16



      Because our Supreme Court did not overrule Lesko or Prendes in

Commonwealth v. Hvizda, 116 A.3d 1103 (Pa. 2015) or in any

subsequent    decision,   Prendes   remains    good   law   upon   which   the

Commonwealth may properly rely for the proposition that the higher post-

sentence standard of “manifest injustice” is applicable herein, in light of the

fact Appellant had entered into a negotiated guilty plea.




                                     -2-
J-S64008-16




              -3-